Citation Nr: 1603804	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to July 1, 2014, for the award of entitlement to Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to November 1945 and September 1949 to May 1958.  The Veteran died in May 1958 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

On June 16, 2014, the RO received a completed VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child, from the appellant; no communication received prior to June 16, 2014, may be interpreted as an informal or formal claim of entitlement to DIC.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 16, 2014, but no earlier, for the award of DIC, have been met.  38 U.S.C.A. §§ 103, 5110, 5111, 5306 (West 2015); 38 C.F.R. §§ 3.55, 3.106, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
The appellant's earlier effective date claim arises from her disagreement with the effective date assigned for entitlement to DIC following the grant or reinstatement of that benefit.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the appellant has also been satisfied in this case.  VA has obtained the Veteran's service treatment records.  The appellant has also submitted copies of the Veteran's casualty report as well as her second husband's death certificate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the claim was filed, there is no need for a medical opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant seeks entitlement to an effective date prior to July 1, 2014, for the award of entitlement to DIC.  She has asserted that she was not informed by VA or misinformed of her eligibility for DIC by a VA employee after the death of her second husband or she would have filed a DIC claim after his death in October 1979 for reinstatement of benefits.  

The Veteran died in May 1958.  His May 1958 Casualty Report showed that he died in a military aircraft accident while on active duty.  The RO received a completed VA Form 21-534 from the appellant in June 1958.  In a June 1958 rating decision, the RO granted entitlement to DIC benefits, specifically, entitlement to service connection for the Veteran's cause of death.

The appellant informed VA of her remarriage in July 1960 in a written, signed statement.  Thereafter, she was informed by the RO in an October 1960 letter that her DIC benefits were discontinued. 

On June 16, 2014, the RO received a completed VA Form 21-534 from the appellant.  She also submitted the death certificate for her second husband, showing that he had died in October 1979.  In a September 2014 rating decision, the RO granted or reinstated entitlement to DIC benefits, specifically, entitlement to service connection for the Veteran's cause of death, effective July 1, 2014.  In January 2015, the appellant filed a timely notice of disagreement with the effective date assigned in the September 2014 rating decision.  In April 2015, the RO issued a statement of the case, and the appellant perfected an appeal that same month.

The effective date to be assigned for service-connected death after separation from service is the first day of the month in which the Veteran's death occurred if a claim is received within one year following the date of death; otherwise, the effective date is the date of the VA's receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2). 

Any person entitled to DIC under any of the laws administered by VA may renounce his or her right to that benefit but may not renounce less than all of the component items which together comprise the total amount of the benefit to which the person is entitled nor any fixed monetary amounts less than the full amount of entitlement.  The renouncement will be in writing over the person's signature.  Upon receipt of such renouncement in the VA, payment of such benefits and the right thereto will be terminated, and such person will be denied any and all rights thereto from such filing.  38 U.S.C.A. § 5306(a); 38 C.F.R. § 3.106(a). 

Renouncement will not preclude the person from filing a new application for DIC at any future date.  Such new application will be treated as an original application, and no payments will be made thereon for any period before the date such new application is received in the VA.  38 U.S.C.A. §§ 5110(a), 5306(b); 38 C.F.R. §§ 3.106(b), 3.400(s).  If entitlement to DIC has been renounced, a new application for that benefit filed within one year after renouncement will not be treated as an original application, and benefits will be payable as if the renouncement had not occurred.  38 U.S.C.A. § 5306(c); 38 C.F.R. § 3.106(c).  The effective date to be assigned for service-connected death after renouncement, except as provided in 38 C.F.R. § 3.106(c), is VA's receipt of the new claim.  38 C.F.R. § 3.400(s).

Reinstatement of VA benefits for a surviving spouse who has remarried is warranted if the remarriage has been terminated by death.  38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. § 3.55(a).  If a claim for reinstatement of DIC due to termination of a remarriage by death is not received within one year from such termination, the effective date of the award of benefits to a surviving spouse will be the date of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(v)(3).

The commencement of the period of payment will be the first day of the calendar month following the month in which the award becomes effective under 38 U.S.C.A. § 5110.  38 U.S.C.A. § 5111.

In this case, the appellant's remarriage was terminated by death in October 1979.  The appellant filed a claim for reinstatement of DIC on June 16, 2014.  Thus, the controlling effective date of the award of DIC benefits is June 16, 2014, with the commencement of payment beginning July 1, 2014, as the appellant did not file her claim within one year of the termination of her remarriage. 

Finally, the appellant has contended that she was misinformed or not informed by VA of her ability to file for reinstatement of DIC benefits after the death of her second husband in October 1979.  While not addressing the propriety of the VA advice furnished to the appellant, it is noted that whether erroneous or not, advice on the part of VA employees cannot serve as the basis for an earlier effective date.  See generally Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a claimant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In addition, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); see also Hill v. Derwinski, 2 Vet. App. 451 (1991).  The specific provisions of 38 U.S.C.A. § 5110 regarding effective dates prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also VAOGCPREC 17-95, 60 Fed. Reg. 43188 (1995) (Failure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements.)

As no earlier effective date is permitted by law, the Board finds that the assignment of an earlier effective date for the award of entitlement to DIC prior to June 16, 2014, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of June 16, 2014, for the award of entitlement to DIC is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


